UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-34269 SHARPS COMPLIANCE CORP. (Exact name of registrant as specified in its charter) Delaware 74-2657168 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 9220 Kirby Drive, Suite 500, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 432-0300 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No  Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Securities Exchange Act of 1934. Large Accelerated Filero Accelerated Filerý Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act).YesoNoý As of May 1, 2012, there were 15,179,187 outstanding shares of the Registrant's common stock, par value $0.01 per share. SHARPS COMPLIANCE CORP. AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Operations for the nine months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended March 31, 2012 and year ended June 30, 2011 6 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 tem 4. Controls and Procedures 21 Part II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 22 SIGNATURES 23 2 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $28 and $26, respectively Inventory Prepaid and other current assets Deferred income taxes TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES, non-current INTANGIBLE ASSETS, net of accumulated amortization of $249 and $227, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED REVENUE OTHER LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.01 par value per share; 20,000 shares authorized; 15,179 and 15,053 shares issued and outstanding, respectively Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per-share data) Three-Months Ended March 31, (Unaudited) REVENUES $ $ COSTS AND EXPENSES Cost of revenues Selling, general and administrative Depreciation and amortization 89 TOTAL COSTS AND EXPENSES OPERATING LOSS ) ) OTHER INCOME Other income 8 14 TOTAL OTHER INCOME 8 14 LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT ) Current 63 81 Deferred ) ) TOTAL INCOME TAX BENEFIT ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET LOSS PER COMMON SHARE: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per-share data) Nine-Months Ended March 31, (Unaudited) REVENUES $ $ COSTS AND EXPENSES Cost of revenues Selling, general and administrative Special charge - Depreciation and amortization TOTAL COSTS AND EXPENSES OPERATING LOSS ) ) OTHER INCOME Other income 14 42 TOTAL OTHER INCOME 14 42 LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) Current 63 ) Deferred ) 26 TOTAL INCOME TAX BENEFIT ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET LOSS PER COMMON SHARE: Basic Diluted 5 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share data) Additional Total Common Stock Paid-in Retained Stockholders' Shares Amount Capital Earnings Equity Balances, June 30, 2010 $ Exercise of stock options 1 48 - 49 Stock-based compensation - - - Issuance of restricted stock 1 (1 ) - - Excess tax benefit from stock-based award activity - - - Net Loss - - - ) ) Balances, June 30, 2011 Exercise of stock options* 1 56 - 57 Stock-based compensation* - - - Issuance of restricted stock* - Excess tax benefit from stock-based award activity* - - 61 - 61 Net Loss* - - - ) ) Balances, March 31, 2012* $ * unaudited The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine-Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of property, plant and equipment 13 - Stock-based compensation expense Excess tax benefits from stock-based award activity ) ) Deferred tax (benefit) expense ) 26 Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in inventory ) ) Increase in prepaid and other current assets ) ) Increase in accounts payable and accrued liabilities 60 Increase in deferred revenue 6 NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Additions to intangible assets ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Excess tax benefits from stock-based award activity 61 Proceeds from exercise of stock options 57 3 NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SHARPS COMPLIANCE CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION AND BACKGROUND The accompanying unaudited condensed consolidated financial statements include the financial transactions and accounts of Sharps Compliance Corp. and its wholly owned subsidiaries, Sharps Compliance, Inc. of Texas (dba Sharps Compliance, Inc.), Sharps e-Tools.com, Inc. (“Sharps e-Tools”), Sharps Manufacturing, Inc., Sharps Environmental Services, Inc. (dba Sharps Environmental Services of Texas, Inc.) and Sharps Safety, Inc. (collectively, “Sharps”, “We” or the“Company”).All significant intercompany accounts and transactions have been eliminated upon consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information and with instructions to Form 10-Q and, accordingly, do not include all information and footnotes required under accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, these interim condensed consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the consolidated financial position of the Company as of March 31, 2012, the results of its operations and cash flows for the three and nine months ended March 31, 2012 and 2011 and stockholders’ equity for the year ended June 30, 2011 and nine months ended March 31, 2012. The results of operations for the three and nine months ended March 31, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending June 30, 2012.These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended June 30, 2011. NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES REVENUE RECOGNITION The Company recognizes revenue from product sales when goods are shipped or delivered, and title and risk of loss pass to the customer except for those sales via multiple-deliverable arrangements. Provisions for certain rebates, product returns and discounts to customers are accounted for as reductions in sales in the same period the related sales are recorded. Product discounts granted are based on the terms of arrangements with direct, indirect and other market participants, as well as market conditions, including prices charged by competitors. Rebates are estimated based on contractual terms, historical experience, trend analysis and projected market conditions in the various markets served. The Company recognizes revenue in accordance with guidance on revenue recognition of multiple-deliverable revenue arrangements. On July 1, 2010, the Company adopted ASU No. 2009-13 which further clarified guidance on revenue recognition for multiple-deliverable revenue arrangements, changing the way the Company allocates arrangement consideration to the separate units of accounting.Under this guidance, certain products offered by the Company have revenue producing components that are recognized over multiple delivery points (Sharps Recovery System™ (formerly the SharpsDisposal by Mail Systems®) and various TakeAway Environmental Return Systems™ referred to as “Mailbacks” and Sharps® Pump and Asset Return Boxes, referred to as “Pump Returns”) and can consist of up to three separate elements, or units of measure, as follows: (1) the sale of the compliance and container system, (2) return transportationand (3) treatment service. Prior to July 1, 2010, the individual fair value of the transportation and treatment services were determined by the sales price of the service offered by third parties, with the fair value of the compliance and container being the residual value.Beginning July 1, 2010, under the relative selling price methodology, an estimated selling price is determined for all deliverables that qualify for separate units of accounting.The actual consideration received in a multiple-deliverable arrangement is then allocated to the units based on their relative sales price.Because an estimated selling price must be set for each unit, the residual method used previously by the Company to allocate consideration to the compliance and container system is no longer allowed.The selling price for the transportation revenue and the treatment revenue, which utilizes third party evidence, did not change from the prior method.The Company estimates the selling price of the compliance and container system based on the product and services provided including compliance with local, state and Federal laws, adherence to stringent manufacturing and testing requirements, safety to the patient and the community as well as storage and containment capabilities. Revenue for the sale of the compliance and container is recognized upon delivery to the customer, at which time the customer takes title and assumes risk of ownership.Transportation revenue is recognized when the customer returns the compliance and container system and the container has been received at the Company’s facility. The compliance and container system is 8 mailed or delivered by an alternative logistics provider to the Company’s facility. Treatment revenue is recognized upon the destruction or conversion and proof of receipt and treatment having been performed on the container.Since the transportation element and the treatment elements are undelivered services at the point of initial sale of the compliance and container, transportation and treatment revenue is deferred until the services are performed.The current and long-term portions of deferred revenues are determined through regression analysis and historical trends.Furthermore, through regression analysis of historical data, the Company has determined that a certain percentage of all container systems sold may not be returned.Accordingly, a portion of the transportation and treatment elements are recognized at the point of sale. ACCOUNTS RECEIVABLE Accounts receivable consist primarily of amounts due to us from our normal business activities.Accounts receivable balances are determined to be delinquent when the amount is past due based on the contractual terms with the customer.The Company maintains an allowance for doubtful accounts to reflect the expected uncollectibility of accounts receivable based on past collection history and specific risks identified among uncollected accounts.Accounts receivable are charged to the allowance for doubtful accounts when the Company has determined that the receivable will not be collected and/or when the account has been referred to a third party collection agency. The Company has a history of minimal uncollectible accounts. NOTE 4 – RECENTLY ISSUED ACCOUNTING STANDARDS There are no recently issued accounting pronouncements that impact the Company’s condensed consolidated financial statements as of March 31, 2012. NOTE 5 - INCOME TAXES The Company’s effective tax rate for the nine months ended March 31, 2012 was 35.1% compared to 35.3% for the nine months ended March 31, 2011 and 33.8% for the fiscal year ended June 30, 2011. The Company received a Federal Tax refund of $0.5 million in April 2012 which related to the carryback of losses incurred thru June 30, 2011. This amount is included in Prepaid and Other Current Assets as of March 31, 2012. NOTE 6 - NOTES PAYABLE AND LONG-TERM DEBT The Company’s Credit Agreement with Wells Fargo Bank, National Association provides for a two-year, $5.0 million line of credit facility, the proceeds of which may be utilized for: (i) working capital, (ii) capital expenditures, (iii) letters of credit (up to $500,000), (iv) acquisitions (up to $1,000,000) and (v) general corporate purposes. As of March 31, 2012, the Company had no outstanding borrowings, $106 thousand in letters of credit outstanding, and $4.9 million of credit available. Indebtedness under the Credit Agreement is secured by substantially all of the Company’s assets. Borrowings bear interest at either (i) a fluctuating rate per annum equal to LIBOR plus a margin of 250 basis points or (ii) at the Company’s option, a fixed rate for a 30, 60, or 90 day period set at the option date’s LIBOR plus a margin of 250 basis points. Any outstanding revolving loans, and accrued and unpaid interest, will be due and payable on July 15, 2012, the maturity date of the Credit Agreement. The Company pays a fee of 0.2% per annum on the unused amount of the line of credit. The Company estimates that the interest rate applicable to the borrowings under the Credit Agreement would be approximately 3.0% as of March 31, 2012. The Credit Agreement contains affirmative and negative covenants that, among other things, require the Company to maintain a minimum level of tangible net worth of $21 million and not exceed a ratio of liabilities to tangible net worth of 1.0 to 1.0. As of March 31, 2012, the Company is in compliance with all financial covenants. The Credit Agreement also contains customary events of default. Upon the occurrence of an event of default that remains uncured after any applicable cure period, the lenders’ commitment to make further loans may terminate and the Company may be required to make immediate repayment of all indebtedness to the lenders. The Credit Agreement expires on July 15, 2012. The Company is in current discussions with the lender and expects to extend the Credit Agreement with similar terms. NOTE 7 – STOCK-BASED COMPENSATION Stock-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity grant).Total stock-based compensation for the three months ended March 31, 2012 and 2011 was $193 thousand ($15 thousand included in cost of revenues and $178 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations) and $179 thousand ($5 thousand included in cost of revenues and $174 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations), respectively. Total stock-based compensation for the nine months ended March 31, 2012 and 2011 was $569 thousand ($53 thousand included in cost of revenues and $516 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations) and $686 thousand ($50 thousand included in cost of revenues and 9 $636 thousand included in general and administrative expense in the Company’s condensed consolidated statement of operations), respectively. Reductions in taxes payable resulting from tax deductions that exceed the recognized tax benefit associated with compensation expense (excess tax benefits) are classified as financing cash flows and as an increase to additional paid in capital. The Company’s excess tax benefits included in its cash flows from financing activities for the nine months ended March 31, 2012 and 2011 was $61 thousand and $939 thousand, respectively. In conjunction with the retirement and separation agreement of Dr. Burton Kunik, effective September 30, 2010, the Company recognized an additional $73 thousand in stock-based compensation expense which is included in the Special Charge on the accompanying statement of operations for the nine months ended March 31, 2011. NOTE 8 - EARNINGS PER SHARE Earnings per share are measured at two levels: basic per share and diluted per share. Basic per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted per share is computed by dividing net income by the weighted average number of common shares after considering the additional dilution related to common stock options and restricted stock. In computing diluted earnings per share, the outstanding common stock options are considered dilutive using the treasury stock method. Vested restricted shares are included in basic common shares outstanding, and unvested restricted shares are included in the diluted common shares outstanding, if the effect is dilutive. The following information is necessary to calculate earnings per share for the periods presented (in thousands, except per-share data): Three-Months Ended Nine-Months Ended March 31, March 31, (Unaudited) (Unaudited) Net loss, as reported $ ) $ ) $ ) $ ) Weighted average common shares outstanding Effect of dilutive stock options - Weighted average diluted common shares outstanding Net loss per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Employee stock options excluded from computation of dilutive income per share amounts because their effect would be anti-dilutive NOTE 9 - EQUITY TRANSACTIONS During the three and nine months ended March 31, 2012 and 2011, stock options to purchase shares of the Company’s common stock were exercised as follows: Three-Months Ended Nine-Months Ended March 31, March 31, (Unaudited) (Unaudited) Options exercised Proceeds (in thousands) $
